Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-5, and 11 in the reply filed on 8/12/2022 is acknowledged.
Claims 6-10, and 12 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/12/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “comprising only the digestion resistant soluble fiber and the stevia leaf extract”. Since “comprising” by definition means that additional components can be included, it is unclear how the composition can comprise only the fiber and stevia leaf extract ingredients listed. In other words, it appears that the applicant is using the term “comprising” when the claim scope really means “consisting of”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,4,5,11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hofmekler(US 2016/0165941).
Regarding claims 1 and 5, Hofmekler teaches a sugar substitute comprising 99.2% by weight digestion resistant soluble fiber and 0.06% by weight stevia leaf extract(Rebaudioside A)(paragraph 29).  
	Regarding claim 4, Hofmekler teaches that the digestion resistant soluble fiber can comprise fructooligo-saccharides and isomalto-oligosaccharides(paragraph 14). 
	Regarding claim 11, Hofmekler teaches that the sugar substitute can be included in a food product(paragraph 6)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofmekler(US 2016/0165941).
	Regarding claim 3, Hofmekler teaches that the sugar substitute comprises between about 0.1 and 5% by weight natural flavor masking agent(paragraphs 28 and 29), which overlaps the claimed range of up to 0.25% by weight and renders it obvious. 

Claim(s) 1-5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prakash(US 2007/0116837).
Regarding claims 1,2,4,5, Prakash teaches a sugar substitute comprising 1 to 10% natural sweetener such as stevia leaf extract and the balance(90-99%) being a bulking agent and a functional ingredient (paragraphs 34, 861 and 864). Prakash teaches that the functional ingredient preferably is a digestion resistant soluble fiber such as fructo-oligosaccharide(paragraphs 18 and 19). Prakash also teaches that the bulking agent can be in the form of fructo-oligosaccharide, a digestion resistant soluble fiber(paragraph 861). Therefore, the composition only contains a natural sweetener(stevia extract) and fructo-oligosaccharides(bulking agent and functional ingredient). Also see example A3 which contains only a stevia extract(Rebaudioside A) and a digestion resistant soluble fiber as the sweetener composition. 
Regarding claim 3, Prakash teaches that the sugar substitute can comprise a natural masking flavor(sweet taste improving carbohydrate) in an amount of 1,000 to about 100,000ppm(about 0.1 to about 10% by weight), which overlaps the claimed range of including up to 0.25% by weight natural masking flavor and renders it obvious(paragraph 770). 
Regarding claim 11, Prakash teaches that the sugar substitute can be added to food products(paragraph 867). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/           Primary Examiner, Art Unit 1791